                                                                                         Case 19-40372                       Doc 14-1            Filed 04/15/19 Entered 04/15/19 16:20:41                                                        Desc Schedule
                                                                                                                                                Amended Schedules Page 1 of 29

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Roland W. Tremblay Jr.

                                                                                    Debtor 2        Lisa J. Tremblay
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Massachusetts

                                                                                    Case number            4:19-bk-40372
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Amended Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                               $199,000.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $26,339.82

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                               $225,339.82
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................        $192,103.00

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                           $0.00

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                       $259,905.66

                                                                                                                                                                                                                            Your total liabilities                  $452,008.66


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $5,914.41

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $5,618.53




                                                                               Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             Page 1
                                                                                        Case 19-40372                      Doc 14-1            Filed 04/15/19 Entered 04/15/19 16:20:41                                                      Desc Schedule
                                                                               Debtor 1     Roland W. Tremblay Jr.                                                                                                                             Case number: 4:19-bk-40372
                                                                                                                                              Amended Schedules Page 2 of 29


                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $6,553.60

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                                  $0.00

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                                    $0.00

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................                        $0.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                         $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                              Page 2
                                                                                           Case 19-40372                   Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                                                                                      Amended Schedules Page 3 of 29

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1           Roland W. Tremblay Jr.

                                                                                     Debtor 2           Lisa J. Tremblay
                                                                                     (Spouse, if filing)                                                                                                             Check if this is an amended
                                                                                                                                                                                                                     filing
                                                                                     United States Bankruptcy Court for the District of Massachusetts

                                                                                     Case number             4:19-bk-40372
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Amended Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                  List All of Your PRIORITY Unsecured Claims
                                                                               1.     Do any creditors have priority unsecured claims against you?
                                                                                          No. Go to Part 2.
                                                                                          Yes.


                                                                                Part 2:                  List All of Your NONPRIORITY Unsecured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.     Do any creditors have nonpriority unsecured claims against you?
                                                                                          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                          Yes.

                                                                               4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                      already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                      unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                  Total claim

                                                                               4.1                                                                  Last 4 digits of account number: -8887                                               $249.00
                                                                               At T Directv
                                                                               Nonpriority Creditor's Name                                          When was the debt incurred: 05/2018
                                                                               PO Box 57547
                                                                               Number Street                                                        As of the date you file, the claim is: Check all that apply
                                                                                                                                                          Contingent
                                                                                                                                                          Unliquidated
                                                                               Jacksonville FL 32241                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                       Student loans
                                                                                     Debtor 2 only                                                       Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                          you did not report as priority claims
                                                                                     At least one of the debtors and another                             Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                         Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 1
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 4 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.2                                                                Last 4 digits of account number: -7484                                              $525.95
                                                                               AtT Mobility
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 06/18/2018
                                                                               Sunrise Credit Srvc
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               260 Airport Plaza                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Farmingdale NY 11735                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                                Last 4 digits of account number: -NOWN                                              $903.71
                                                                               Cahill's Tire Center, Inc
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 07/19/2017
                                                                               33 Sutton Avenue
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Oxford MA 01540                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.4                                                                Last 4 digits of account number: -3234                                            $5,967.00
                                                                               Capital One
                                                                                                                                                  When was the debt incurred: 02/2016
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 30285                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify ChargeAccount
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.5                                                                Last 4 digits of account number: -3341                                              $291.00
                                                                               Capital One
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 05/2017
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 30285                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 5 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.6                                                                Last 4 digits of account number: -0824                                              $158.00
                                                                               Capital One
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 05/2014
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 30285                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify CreditCard
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                                Last 4 digits of account number: -1749                                              $574.00
                                                                               Capital One
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 07/2014
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 30285                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify CreditCard
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.8                                                                Last 4 digits of account number: -7036                                            $5,016.11
                                                                               Capital One Bank USA NA
                                                                                                                                                  When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 30281
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.9                                                                Last 4 digits of account number: -4087                                              $178.10
                                                                               Capital One Bank USA NA
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: UNKNOWN
                                                                               PO Box 30281
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 6 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.10                                                               Last 4 digits of account number: -6269                                              $543.02
                                                                               Capital One Bank USA NA
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: UNKNOWN
                                                                               PO Box 30281
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Salt Lake City UT 84130                                                  Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                               Last 4 digits of account number: -NOWN                                            $1,002.39
                                                                               Charles Tuite
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 11/24/2017
                                                                               PO Box 543
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Northborough MA 01532                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Other - Small Claim Judgement
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.12                                                               Last 4 digits of account number: -3927                                              $208.00
                                                                               Collection
                                                                                                                                                  When was the debt incurred: 12/2014
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               476 W Vermont Ave
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Escondido CA 92025                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify FactoringCompanyAccount
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.13                                                               Last 4 digits of account number: -3875                                              $463.00
                                                                               Collection
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 12/2014
                                                                               476 W Vermont Ave
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Escondido CA 92025                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify FactoringCompanyAccount
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 7 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.14                                                               Last 4 digits of account number: -7385                                            $5,710.50
                                                                               Commonwealth of Mass
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: UNKNOWN
                                                                               Dpt. of Unemplmt Assistance
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               19 Standord St.                                                          Contingent
                                                                                                                                                        Unliquidated
                                                                               Boston MA 02114                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify UI and WTF, Interest and Penalties
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.15                                                               Last 4 digits of account number: -1655                                              $684.00
                                                                               Credit One Bank Na
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 06/2017
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 98873                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Las Vegas NV 89193                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.16                                                               Last 4 digits of account number: -9654                                            $1,028.00
                                                                               Credit One Bank Na
                                                                                                                                                  When was the debt incurred: 05/2016
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               P.O. Box 98873                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Las Vegas NV 89193                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify CreditCard
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.17                                                               Last 4 digits of account number: -9839                                                 $1.00
                                                                               Discover Fin Svcs Llc
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 11/2005
                                                                               P.O. Box 3025
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               New Albany OH 43054                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify CreditCard
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 8 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.18                                                               Last 4 digits of account number:                                                    $495.62
                                                                               Dr. Bruce S. Fieldman
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: UNKNOWN
                                                                               48 Auburn St.
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Auburn MA 01501                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Other - Small Claim Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.19                                                               Last 4 digits of account number: -NOWN                                            $8,094.33
                                                                               Emily Montalvo
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 11/06/2018
                                                                               c/o Sebastian Korth, Esq.
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               12 Maples Street                                                         Contingent
                                                                                                                                                        Unliquidated
                                                                               Ludlow MA 01056                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Other - Civil Claims Execution on Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.20                                                               Last 4 digits of account number: -4555                                           $21,280.00
                                                                               Everest Bus. Funding
                                                                                                                                                  When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               GreenbergGrant&Richards
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               PO Box 571811                                                            Contingent
                                                                                                                                                        Unliquidated
                                                                               Houston TX 77257                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.21                                                               Last 4 digits of account number: -6916                                              $704.00
                                                                               First Premier Bank
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 07/2011
                                                                               3820 N Louise Ave
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                                                                                                        Contingent
                                                                                                                                                        Unliquidated
                                                                               Sioux Falls SD 57107                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify CreditCard
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6
                                                                                           Case 19-40372                 Doc 14-1    Filed 04/15/19 Entered 04/15/19 16:20:41                                     Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                              Case number: 4:19-bk-40372
                                                                                                                                    Amended Schedules Page 9 of 29

                                                                                                                                                                                                                               Total claim

                                                                               4.22                                                               Last 4 digits of account number: -5781                                              $338.00
                                                                               First Premier Bank
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 10/2017
                                                                               Attn: Bankruptcy
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               PO Box 5524                                                              Contingent
                                                                                                                                                        Unliquidated
                                                                               Sioux Falls SD 57117                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.23                                                               Last 4 digits of account number: -NOWN                                           $10,512.10
                                                                               Ford Motor Credit Co
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 05/30/2007
                                                                               3620 Queen Palm Dr
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               Sabal Pavilion                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Tampa FL 33619                                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Other - Civil Action Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.24                                                               Last 4 digits of account number: -0206                                           $20,150.52
                                                                               Ford Motor Credit Co
                                                                                                                                                  When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               3620 Queen Palm Dr
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               Sabal Pavilion                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Tampa FL 33619                                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Deficiency
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.25                                                               Last 4 digits of account number: -NOWN                                           $10,863.05
                                                                               Ford Motor Credit Co
                                                                               Nonpriority Creditor's Name                                        When was the debt incurred: 07/27/2007
                                                                               3620 Queen Palm Dr
                                                                               Number Street                                                      As of the date you file, the claim is: Check all that apply
                                                                               Sabal Pavilion                                                           Contingent
                                                                                                                                                        Unliquidated
                                                                               Tampa FL 33619                                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                  Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                     Student loans
                                                                                     Debtor 2 only                                                     Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                        you did not report as priority claims
                                                                                     At least one of the debtors and another                           Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                       Other. Specify Other - Civil Action Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 10 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.26                                                              Last 4 digits of account number: -1809                                            $6,594.00
                                                                               Gm Financial
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/2015
                                                                               P.O. Box 181145
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Arlington TX 76096                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Lease - Auto Lease Deficiency
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.27                                                              Last 4 digits of account number: -6954                                              $177.67
                                                                               Harrington Memorial Hosp.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/04/2018
                                                                               100 South Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.28                                                              Last 4 digits of account number: -9380                                               $36.71
                                                                               Harrington Physician Srvc
                                                                                                                                                 When was the debt incurred: 07/04/2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 40
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.29                                                              Last 4 digits of account number: -4810                                              $149.89
                                                                               Hugh M. Cooper, MD, PC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 03/14/2018
                                                                               100 South Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Suite 200                                                               Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 11 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.30                                                              Last 4 digits of account number:                                                  $2,082.12
                                                                               Imperial PFS
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               GB Collects, LLC
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               1252 Haddonfield Berlin RD                                              Contingent
                                                                                                                                                       Unliquidated
                                                                               Voorhees NJ 08043                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Collection Account
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.31                                                              Last 4 digits of account number:                                                  $6,429.29
                                                                               Internal Revenue Servic
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               Attn: Mrs. Couture
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 600 120 Front St.                                                   Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes - 1040 Federal (2013)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.32                                                              Last 4 digits of account number:                                                  $5,589.93
                                                                               Internal Revenue Service
                                                                                                                                                 When was the debt incurred: 12/31/2010
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               Attn: Mrs. Couture
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 600 120 Front St.                                                   Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Income Taxes (1040 for year 2010)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.33                                                              Last 4 digits of account number:                                                 $20,277.49
                                                                               Internal Revenue Service
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/31/2015
                                                                               Attn: Mrs. Couture
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 600 120 Front St.                                                   Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Income Taxes (1040 for 2015)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 12 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.34                                                              Last 4 digits of account number:                                                  $7,043.70
                                                                               Internal Revenue Service
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/31/2014
                                                                               Attn: Mrs. Couture
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Ste 600 120 Front St.                                                   Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Income Taxes (1040 for year 2014)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.35                                                              Last 4 digits of account number: -1840                                            $7,559.00
                                                                               IPFS Corporation
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/08/2017
                                                                               PO Box 15089
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01615                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.36                                                              Last 4 digits of account number: -9203                                               $33.45
                                                                               LINCARE INC
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO BOX 9515
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Buffalo NY 14226                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.37                                                              Last 4 digits of account number: -NOWN                                            $3,750.00
                                                                               Lisa Sealey
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 08/31/2016
                                                                               c/o Joseph Lussier, Esq.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               484 Main St Ste 420                                                     Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claim Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 13 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.38                                                              Last 4 digits of account number: -7385                                            $1,177.42
                                                                               MA Dept of Workforce Dev.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               19 Staniford St.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02114                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Interest and Penalties
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.39                                                              Last 4 digits of account number: -7385                                            $4,533.08
                                                                               MA Dept of Workforce Dev.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               19 Staniford St.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02114                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes - (UI and WTF)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.40                                                              Last 4 digits of account number: -NOWN                                            $1,154.56
                                                                               MA DOR
                                                                                                                                                 When was the debt incurred: UNKNOWN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 7003
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Boston MA 02204                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Taxes (State Income Tax Due)
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.41                                                              Last 4 digits of account number: -6228                                              $133.75
                                                                               MA DOT
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               E-ZDriveMA
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               27 Midstate Drive                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Auburn MA 01501                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Tolls
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 14 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.42                                                              Last 4 digits of account number: -3088                                              $785.18
                                                                               MA Health Connector
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: UNKNOWN
                                                                               146 Main Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.43                                                              Last 4 digits of account number: -4105                                              $359.12
                                                                               Mitchell 1
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 06/01/2018
                                                                               25029 Network Place
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Chicago IL 60673                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.44                                                              Last 4 digits of account number: -5086                                            $1,601.47
                                                                               National Grid
                                                                                                                                                 When was the debt incurred: 06/22/2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               P.O. Box 960
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Northborough MA 01532                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.45                                                              Last 4 digits of account number: -9087                                              $120.00
                                                                               Pratt Trucking Company
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 05/30/2018
                                                                               PO Box 795
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Webster MA 01570                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Trash Collection
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 15 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.46                                                              Last 4 digits of account number: -1000                                           $12,166.00
                                                                               Santander Consumer Usa
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 01/2011
                                                                               P.O. Box 961245
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Fort Worth TX 76161-1245                                                Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Automobile
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.47                                                              Last 4 digits of account number: -NOWN                                           $35,894.89
                                                                               Shamrock Finance LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 07/26/2018
                                                                               74 Bare Hill Road
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Groveland MA 01834                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Civil Session Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.48                                                              Last 4 digits of account number: -NOWN                                              $576.00
                                                                               Sims Premier Fitness
                                                                                                                                                 When was the debt incurred: 06/24/2009
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               306 Sturbridge Rd
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Charlton MA 01507                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claims Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.49                                                              Last 4 digits of account number: -NOWN                                            $2,207.05
                                                                               Southbridge Credit Union
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/18/2003
                                                                               222 Main St
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claim Judgment
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 16 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.50                                                              Last 4 digits of account number: -8804                                            $5,196.00
                                                                               U S Dept Of Ed Gsl Atl
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/2008
                                                                               P.O. Box 5609
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Greenville TX 75403                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.51                                                              Last 4 digits of account number: -9267                                           $10,696.00
                                                                               U S Dept Of Ed Gsl Atl
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/2008
                                                                               P.O. Box 5609
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Greenville TX 75403                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Educational
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.52                                                              Last 4 digits of account number: -8924                                              $233.00
                                                                               Verizon
                                                                                                                                                 When was the debt incurred: 10/2015
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               P.O. Box 650584
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Dallas TX 75265                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Agriculture
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.53                                                              Last 4 digits of account number: -NOWN                                            $7,472.42
                                                                               Vincent OIl Company, Inc.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 06/28/2012
                                                                               34 Newman Ave.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claims Judgement
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14
                                                                                           Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                       Desc Schedule
                                                                               Debtor 1         Roland W. Tremblay Jr.                                                                                             Case number: 4:19-bk-40372
                                                                                                                                 Amended Schedules Page 17 of 29

                                                                                                                                                                                                                              Total claim

                                                                               4.54                                                              Last 4 digits of account number: -NOWN                                            $5,850.22
                                                                               Vincent OIl Company, Inc.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 12/12/2006
                                                                               34 Newman Ave.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Civil Action Judgement
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.55                                                              Last 4 digits of account number: -NOWN                                            $6,392.60
                                                                               Vincent OIl Company, Inc.
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 11/20/2008
                                                                               34 Newman Ave.
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Southbridge MA 01550                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claims Mediation Order
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.56                                                              Last 4 digits of account number: -NOWN                                              $398.25
                                                                               Worcester T&G
                                                                                                                                                 When was the debt incurred: 03/21/2011
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               100 Front Street
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               Floor 5                                                                 Contingent
                                                                                                                                                       Unliquidated
                                                                               Worcester MA 01608                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Other - Small Claim Judgement
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.57                                                              Last 4 digits of account number: -NOWN                                            $7,295.00
                                                                               Yellowstone Capital LLC
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 10/10/2016
                                                                               1 Evertrust Plaza
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Jersey City NJ 07302                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                          Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                               Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 18 of 29

                                                                               5.    Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                     then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                     the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                     this page.

                                                                               1                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               AtT Mobility                                                               Line 4.2 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Sunrise Credit Srvc
                                                                               Number Street                                                              Last 4 digits of account number:
                                                                               260 Airport Plaza

                                                                               Farmingdale NY 11735
                                                                               City, State, ZIP Code



                                                                               2                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               AtT Mobility                                                               Line 4.2 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               260 Airport Plaza Blvd
                                                                               Number Street                                                              Last 4 digits of account number:


                                                                               Farmingdale NY 11735
                                                                               City, State, ZIP Code



                                                                               3                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One                                                                Line 4.7 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr.
                                                                               Number Street                                                              Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               4                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One                                                                Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr.
                                                                               Number Street                                                              Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code



                                                                               5                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One                                                                Line 4.4 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr.
                                                                               Number Street                                                              Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code



                                                                               6                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One                                                                Line 4.6 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr.
                                                                               Number Street                                                              Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 19 of 29

                                                                               7                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank Usa N                                                 Line 4.6 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 30281
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Salt Lake City UT 84130
                                                                               City, State, ZIP Code



                                                                               8                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank Usa N                                                 Line 4.4 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 30281
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Salt Lake City UT 84130
                                                                               City, State, ZIP Code



                                                                               9                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank Usa N                                                 Line 4.5 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 30281
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Salt Lake City UT 84130
                                                                               City, State, ZIP Code



                                                                               10                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank Usa N                                                 Line 4.7 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 30281
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Salt Lake City UT 84130
                                                                               City, State, ZIP Code



                                                                               11                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.9 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Client Services Inc
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               3451 Harry S Truman Blvd.

                                                                               Saint Charles MO 63301
                                                                               City, State, ZIP Code



                                                                               12                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.8 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 17
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 20 of 29

                                                                               13                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.8 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Client Services Inc
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               3451 Harry S Truman Blvd.

                                                                               Saint Charles MO 63301
                                                                               City, State, ZIP Code



                                                                               14                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.9 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code



                                                                               15                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.10 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Client Services Inc
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               3451 Harry S Truman Blvd.

                                                                               Saint Charles MO 63301
                                                                               City, State, ZIP Code



                                                                               16                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Capital One Bank USA NA                                                Line 4.10 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               1680 Capital One Dr
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Mc Lean VA 22102
                                                                               City, State, ZIP Code



                                                                               17                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Collection                                                             Line 4.12 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               120 Corporate Blvd Ste 100
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Norfolk VA 23502
                                                                               City, State, ZIP Code



                                                                               18                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Collection                                                             Line 4.13 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               120 Corporate Blvd Ste 100
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Norfolk VA 23502
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 18
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 21 of 29

                                                                               19                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Credit One Bank Na                                                     Line 4.15 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 98872
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Las Vegas NV 89193
                                                                               City, State, ZIP Code



                                                                               20                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Credit One Bank Na                                                     Line 4.16 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 98872
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Las Vegas NV 89193
                                                                               City, State, ZIP Code



                                                                               21                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Credit Protection Association, L.P.                                    Line 4.44 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               13355 Noel Road
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Suite 2100

                                                                               Dallas TX 75240
                                                                               City, State, ZIP Code



                                                                               22                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Discover Fin Svcs Llc                                                  Line 4.17 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               POB 15316
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Wilmington DE 19850
                                                                               City, State, ZIP Code



                                                                               23                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.49 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 364SC000421
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               24                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.18 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 264SC000110
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 19
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 22 of 29

                                                                               25                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.48 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 964SC0000665
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               26                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.56 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1064SC001414
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               27                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.53 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1264SC000175
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               28                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.54 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 664CV000320
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               29                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.11 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1764SC1240
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               30                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.23 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 764CV000243
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 20
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 23 of 29

                                                                               31                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.55 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 764SP000031
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               32                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.37 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1664SC000379
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               33                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Dudley District Ct.                                                    Line 4.25 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 764CV000266
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               279 West Main Street

                                                                               Dudley MA 01571
                                                                               City, State, ZIP Code



                                                                               34                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               ERC                                                                    Line 4.1 of (Check one):           Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               8014 Bayberry Rd.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Jacksonville FL 32256
                                                                               City, State, ZIP Code



                                                                               35                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               First Down Funding                                                     Line 4.20 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               27 Maryland Ave.
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Annapolis MD 21401
                                                                               City, State, ZIP Code



                                                                               36                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Frank J. Maier, Esq.                                                   Line 4.56 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               500 Main St.
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Suite 580

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 21
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 24 of 29

                                                                               37                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Frank J. Maier, Esq.                                                   Line 4.18 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               500 Main St.
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Suite 580

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               38                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Frank J. Maier, Esq.                                                   Line 4.49 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               500 Main St.
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Suite 580

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               39                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Internal Revenue Service                                               Line 4.34 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Attn: Mrs. Couture
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Ste 600 120 Front St.

                                                                               Worcester MA 01608
                                                                               City, State, ZIP Code



                                                                               40                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               James J. McNutty, Esq.                                                 Line 4.47 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               40 Court St.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Ste. 1150

                                                                               Boston MA 02108
                                                                               City, State, ZIP Code



                                                                               41                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Jennie Lynn Caissie, Esq.                                              Line 4.55 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Michael V. Caplette
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               Three Bowlen Ave

                                                                               Southbridge MA 01550
                                                                               City, State, ZIP Code



                                                                               42                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               John Morgan                                                            Line 4.20 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Lincoln & Morgan, LLC
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               600 W Broadway St 700

                                                                               San Diego CA 92101
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 22
                                                                                         Case 19-40372                Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                      Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                           Case number: 4:19-bk-40372
                                                                                                                              Amended Schedules Page 25 of 29

                                                                               43                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Kenneth C. Wilson, Esq.                                                Line 4.23 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Lustig Glaser&Wilson, PC
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               245 Winter St

                                                                               Waltham MA 02451
                                                                               City, State, ZIP Code



                                                                               44                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Kenneth C. Wilson, Esq.                                                Line 4.25 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Lustig Glaser&Wilson, PC
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               245 Winter St

                                                                               Waltham MA 02451
                                                                               City, State, ZIP Code



                                                                               45                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Lustig, Glasser & Wilson, P.C.                                         Line 4.24 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               File #1A866
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               PO Box 549287

                                                                               Waltham MA 02454
                                                                               City, State, ZIP Code



                                                                               46                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Michael V. Caplette, Esq.                                              Line 4.53 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Three Bowlen Ave
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Southbridge MA 01550
                                                                               City, State, ZIP Code



                                                                               47                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Michael V. Caplette, Esq.                                              Line 4.54 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Three Bowlen Ave
                                                                               Number Street                                                          Last 4 digits of account number:


                                                                               Southbridge MA 01550
                                                                               City, State, ZIP Code



                                                                               48                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               National Grid                                                          Line 4.44 of (Check one):          Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               National Grid
                                                                               Number Street                                                          Last 4 digits of account number:
                                                                               P.O. Box 960

                                                                               Northborough MA 01532-0960
                                                                               City, State, ZIP Code




                                                                               Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 23
                                                                                         Case 19-40372                          Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                                                            Desc Schedule
                                                                               Debtor 1      Roland W. Tremblay Jr.                                                                                                                                          Case number: 4:19-bk-40372
                                                                                                                                        Amended Schedules Page 26 of 29

                                                                               49                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Salem Distrcit Court                                                                                           Line 4.47 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1836CV000363
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               56 Federal St

                                                                               Salem MA 01970
                                                                               City, State, ZIP Code



                                                                               50                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Southbridge Credit Union                                                                                       Line 4.49 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               44445 Lake Forest Dr
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               Suite 350

                                                                               Cincinnati OH 45242
                                                                               City, State, ZIP Code



                                                                               51                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Springfield District Ct.                                                                                       Line 4.19 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Re: 1823CV433
                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               50 State Street

                                                                               Springfield MA 01103
                                                                               City, State, ZIP Code



                                                                               52                                                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Yellowstone Capital LLC                                                                                        Line 4.57 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               30 Broad Street
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Number Street                                                                                                  Last 4 digits of account number:
                                                                               14th Floor, Ste 1462

                                                                               New York NY 10004
                                                                               City, State, ZIP Code




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                               Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................                  6a.                 $0.00

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                                      6b.                 $0.00

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                                        6c.                 $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                                     6d.                 $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................              6e.                 $0.00

                                                                               Total
                                                                               claims from
                                                                               Part 2              6f. Student loans .............................................................................................................................     6f.                 $0.00

                                                                                                   6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                   priority claims .................................................................................................................................   6g.                 $0.00

                                                                                                   6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.                 $0.00

                                                                                                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.         $259,905.66




                                                                               Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                              Page 24
                                                                                      Case 19-40372                     Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                                                      Desc Schedule
                                                                               Debtor 1   Roland W. Tremblay Jr.                                                                                                                               Case number: 4:19-bk-40372
                                                                                                                                Amended Schedules Page 27 of 29

                                                                                                                                                                                                                                                 Total claim

                                                                                             6j. Total. Add lines 6f through 6i. .....................................................................................................   6j.        $259,905.66
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                                     Page 25
                                                                                       Case 19-40372                 Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                                             Desc Schedule
                                                                                                                             Amended Schedules Page 28 of 29

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Roland W. Tremblay Jr.

                                                                                  Debtor 2        Lisa J. Tremblay
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the District of Massachusetts

                                                                                  Case number           4:19-bk-40372
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Amended Declaration About an Individual Debtor’s Schedules                                                                                            12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ Roland W. Tremblay Jr.                                                                                       04/15/2019
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                   /s/ Lisa J. Tremblay                                                                                             04/15/2019
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                               Official Form 106Dec                                 Declaration About an Individual Debtor’s Schedules                                                   Page 1
                                                                               Case 19-40372           Doc 14-1 Filed 04/15/19 Entered 04/15/19 16:20:41                 Desc Schedule
                                                                                                               Amended Schedules Page 29 of 29

                                                                                                          United States Bankruptcy Court
                                                                                                                 District of Massachusetts
                                                                                                                    Worcester Division


                                                                                In re: Tremblay, Roland and Lisa                       Case No. 4:19-bk-40372



                                                                                                VERIFICATION OF POST-PETITION CREDITOR MATRIX

                                                                                I(we) verify that the attached list of creditors is a true and complete list of creditors holding
                                                                                claims incurred after the filing of this case to the best of my(our) knowledge.


                                                                                /s/ Roland W. Tremblay Jr.                                                        04/15/2019
                                                                                Debtor                                                                            Date


                                                                                /s/ Lisa J. Tremblay                                                              04/15/2019
                                                                                Joint Debtor                                                                      Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.
